EXHIBIT 4 INCORPORATED UNDER THE LAWS OF THE STATE OF NEVADA WORLDWIDE TRANSPORTATION INC. AUTHORIZED COMMON STOCK: 150,000,000 SHARES PAR VALUE $.001 CERTIFICATE NUMBER NUMBER OF SHARES CUSIP NUMBER This certifies that is the Record Holder of: Fully Paid and Non-Assessable Shares of Common Stock of $.001 Par Value, each of Worldwide Transportation, Inc. transferable on the books of the Corporation in person or by attorney upon surrender of this certificate duly endorsed or assigned. This certificate and the shares represented hereby are subject to the laws of the State of Nevada, and to the Articles of Incorporation and By-laws of the Corporation, as now or hereafter amended. This certificate is not valid until countersigned by the Transfer Agent. Witness the facsimile seal of the Corporation and the facsimile signatures of its duly authorized officers. Date Chief Financial Officer President [CORPORATE SEAL] COUNTERSIGNED & REGISTERED: Transfer Agent Authorized Signature
